DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Puja S. Detjen (Reg. No. 72, 311) on June 9, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for wireless communication by a base station (BS), comprising:
	transmitting, to a user equipment (UE) served by the BS, information indicating two or more beam sets, wherein: 
the two or more beam sets comprise at least a first beam set and a second beam set; [[and]]
the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and
the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe;

transmitting, to the UE, one or more mobility parameters, wherein: 
the one or more mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set;
the one or more mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set; and 
one or more mobility event triggers; and 
the one or more mobility parameters include:
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set; 

filtering coefficients associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters; 
	receiving, from the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration, the one or more mobility event triggers detected based, at least in part, on the one or more mobility parameters and the threshold value; and
	taking one or more actions based, at least in part, on the indication.

8. 	(Currently Amended) The method of claim 1, wherein: 
the one or more mobility parameters indicate a beam identification (ID) associated with at least one of the one or more reference beams in at least one of the two or more beam sets; and 
wherein the one or more mobility event triggers are based, at least in part, on a change in signal strength for a reference beam associated with the beam ID exceeding the threshold value. 

14.	(Currently Amended) A method for wireless communication by a user equipment (UE), comprising:
	receiving, from a base station (BS) serving the UE, information regarding two or more beam sets, wherein:
the two or more beam sets comprise at least a first beam set and a second beam set;
the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and
the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe;

	receiving, from the BS, one or more mobility parameters, wherein: 
the one or more mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set;
the one or more mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set; and 
one or more mobility event triggers; and 
the one or more mobility parameters include:
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set; 

filtering coefficients associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;
	detecting the one or more mobility event triggers based, at least in part, on the one or more mobility parameters and the threshold value; and
	transmitting, via a report to the BS serving the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration. 

27.	(Currently Amended) An apparatus for wireless communication by a base station (BS), comprising:
	at least one processor configured to:
transmit, to a user equipment (UE) served by the BS, information indicating two or more beam sets, wherein: 
the two or more beam sets comprise at least a first beam set and a second beam set; [[and]]
the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and
the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe;

transmit, to the UE, one or more mobility parameters, wherein: 
the one or more mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set;
the one or more mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set; and 
one or more mobility event triggers; and 
the one or more mobility parameters include:
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set; 
a reporting configuration for reporting the detected one or more mobility event triggers; and

	receive, from the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration, the one or more mobility event triggers detected based, at least in part, on the one or more mobility parameters and the threshold value; and
		take one or more actions based, at least in part, on the indication; and
	a memory coupled to the at least one processor.

29.	(Currently Amended) An apparatus for wireless communication by a user equipment (UE), comprising:
at least one processor configured to:
	receive, from a base station (BS) serving the UE, information regarding two or more beam sets, wherein:
the two or more beam sets comprise at least a first beam set and a second beam set; [[and]]
the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and
the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe;

	receive, from the BS, one or more mobility parameters, wherein: 
the one or more mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set;
the one or more mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set; and 
one or more mobility event triggers; and 
the one or more mobility parameters include:
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set; 

filtering coefficients associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;
	detect the one or more mobility event triggers based, at least in part, on the one or more mobility parameters and the threshold value; and
	transmit, via a report to the BS serving the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration; and
	a memory coupled to the at least one processor. 

31.	(Currently Amended)	The method of claim 1, wherein the one or more mobility parameters include a time to trigger (TTT) parameter for detecting the one or more mobility event triggers, wherein the TTT parameter specifies a time interval in which to detect the one or more mobility event triggers.

Allowable Subject Matter
Claims 1 – 8, 11 – 21, and 24 – 32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



HESSLER discloses UE performing mobility measurement on first and second beams, where the beams transmitted include mobility measurement identities to be decoded to generate quality value, and the reporting of the quality value is generated by a trigger event when the quality values have changed. HESSLER does not explicitly disclose “the two or more beam sets comprise at least a first beam set and a second beam set; the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe.”

ISLAM discloses the base station transmitting first set of synchronization signals in a first set of beam directions during a first symbol period of a synchronization subframe and transmitting a second set of beam directions during a second symbol period of the synchronization subframe. However, ISLAM does not explicitly disclose “the two or more beam sets comprise at least a first beam set and a second beam set; the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and the second beam set comprises one or more reference beams used to 

VIRTEJ discloses a method for determining measurement rate or measurement availability, adapting at least one of an event triggering or a measurement filtering depending on the measurement rate or the measurement availability, and adapting one or more mobility parameters based on the measurement rate or measurement availability. However, VIRTEJ does not explicitly disclose “transmitting, to a user equipment (UE) served by the BS, information indicating two or more beam sets, wherein: the two or more beam sets comprise at least a first beam set and a second beam set; the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “transmitting, to a user equipment (UE) served by the BS, information indicating two or more beam sets, wherein: the two or more beam sets comprise at least a first beam set and a second beam set; the first beam set comprises one or more reference beams used to transmit a reference signal, wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe; transmitting, to the UE, one or more mobility parameters, wherein: the one or more mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set; the one or more mobility parameters are associated with: the one or more reference beams of the first beam set and the one or more reference beams of the second beam set; and one or more mobility event triggers; and the one or more mobility parameters include: a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set; a reporting configuration for reporting the detected one or more mobility event triggers; and filtering coefficients associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters; receiving, from the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration, the one or more mobility event triggers detected based, at least in part, on the one or more mobility parameters and the threshold value; and taking one or more actions based, at least in part, on the indication” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 14, 27, and 29.

Dependent claims 2 – 8, 11 – 21, and 24 – 32 further limit the allowed independent claims 1, 14, 27, 29. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHIN et al – detecting a specific synchronization signal from a base station via a first symbol of a first subframe, detecting the specific synchronization signal from the base station via a second symbol of a subframe, and obtaining information for the cyclic prefix applied for transmission of the specific synchronization signal based on an offset value between an index of the first symbol and an index of the second symbol
Young-Soo KIM – the terminal receiving a beam measurement signal through a beam measurement slot period, identifies the transmission beam type indicative of an order of transmission beams, calculates a transmission beam number from the number of the beam measurement reference signal based on the transmission beam type of the corresponding beam measurement slot period, and calculates a beam measurement value for each of the transmission beam numbers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468